            Case 2:18-cv-05174-AB Document 54-1 Filed 05/18/20 Page 1 of 13




                              UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   VICTOR FUENTES and CAYLA                          :
   YOUNG,                                            :
                                                     :
           Plaintiﬀs,                                :
                                                     :            Civil Action No. 2:18-cv-05174
   v.                                                :
                                                     :
   ROYAL DUTCH SHELL, plc, et al.,                   :
                                                     :
           Defendants.                               :


                  DEFENDANT JIFFY LUBE INTERNATIONAL, INC.’S
              BRIEF IN SUPPORT OF ITS MOTION TO DISMISS PLAINTIFFS’
              FIRST AMENDED COMPLAINT UNDER FED. R. CIV. P. 12(b)(6)


           Defendant Jiﬀy Lube International, Inc. (“Jiﬀy Lube”) submits this brief in support of its

motion to dismiss the claims for injunctive relief and fraudulent concealment in the First

Amended Complaint (“FAC”) (Doc. 53) of plaintiﬀs Victor Fuentes and Cayla Young

(“Plaintiﬀs”), which are no diﬀerent that the claims this Court previously dismissed.            See

Doc. 41; Fuentes v. Royal Dutch Shell PLC, No. 18-5174, 2019 WL 7584654 (E.D. Pa. Nov. 25,

2019) (dismissing claims for injunctive relief and fraudulent concealment in original complaint).

                                 PROCEDURAL BACKGROUND

           Plaintiﬀ Victor Fuentes (“Fuentes”), a former employee of two Jiﬀy Lube franchisees,

ﬁled this case on November 29, 2018. Doc. 1. Pursuant to an agreement of the parties, he

voluntarily dismissed all defendants other than Jiﬀy Lube on April 10, 2019. Doc. 8. After full

brieﬁng on Jiﬀy Lube’s motion to dismiss the complaint, the Court (1) denied the motion to the

extent Jiﬀy Lube argued that Fuentes failed to state a claim under the Sherman Act; (2) granted

the motion to the extent Fuentes requested injunctive relief, for which Fuentes’s lacked standing;

and (3) granted the motion for any claims (whether brought on behalf of Fuentes individually or


99933534
            Case 2:18-cv-05174-AB Document 54-1 Filed 05/18/20 Page 2 of 13




on behalf of the class he seeks to represent) that are barred by the four-year statute of limitations

applicable to antitrust claims. Doc. 41; Fuentes, 2019 WL 7584654.

           On May 4, 2020, Fuentes, joined by an additional plaintiﬀ—Cayla Young (“Young”)—

ﬁled a First Amended Complaint (“FAC”). Doc. 53. Other than adding Young and describing

her former employment history with a Jiﬀy Lube franchisee in Idaho and Washington state (id.

¶¶ 7, 14, 70-73), the First Amended Complaint is substantively identical to the Original

Complaint.

                                   SUMMARY OF ARGUMENT

           Fuentes and Young assert the same claim under the Sherman Act that Fuentes made in the

original complaint. 1 �ey also seek the same injunctive relief and make the same allegations

regarding fraudulent concealment that Fuentes did in the original complaint. �is Court, of

course, dismissed the request for injunctive relief and the claim of fraudulent concealment, and

none of the allegations in the FAC provide any basis for this Court to change its prior order

dismissing those two claims.

           Speciﬁcally, the Court dismissed the claim for injunctive relief brought by Fuentes, who

is no longer an employee of a Jiﬀy Lube franchisee, had not been for some time, and did not

indicate any intention to become on again, on the grounds that he “lacks standing to pursue

injunctive relief . . . because he has not alleged a suﬃciently imminent threat of future injury.”

Fuentes, 2019 WL 7584654, at *1. Like Fuentes, Young has not been employed by a Jiﬀy Lube

franchisee for more than six months before the ﬁling of this lawsuit—in her case, she has not

worked at a Jiﬀy Lube franchise since August 2015. Doc. 53 ¶ 72. And like Fuentes, Young

1 �e Court’s dismissal order denied Jiﬀy Lube’s motion to dismiss Fuentes’s claim under the
Sherman Act for failure to state a claim. Jiﬀy Lube is not re-urging its motion to dismiss the
Sherman Act for failure to state a claim, although it believes that Plaintiﬀs have failed to allege
suﬃcient facts to state a claim under the Sherman Act.


99911334                                          2
            Case 2:18-cv-05174-AB Document 54-1 Filed 05/18/20 Page 3 of 13




gives no indication that she has any plans to return to work for a Jiﬀy Lube franchisee. Id. ¶¶ 70-

73.

           �us, neither Plaintiﬀ is subject to the terms of the agreement being challenged in this

lawsuit, nor is either likely to be. Plaintiﬀs have provided no reason, therefore, to disturb the

Court’s dismissal of their claim for injunctive relief.

           Plaintiﬀs also continue to allege that the doctrine of fraudulent concealment allows them

to seek damages under the Sherman Act for claims dating back to 2010. But as the Court has

already found, Fuentes did not allege in the original complaint “any statements that directly

conceal the existence of the no-poach provision” at issue, and therefore, “cannot take advantage

of the fraudulent concealment doctrine to toll the statute of limitations in this case.” Id. at *3.

With no new allegations of fraudulent concealment in the FAC, the mere addition of Young as

another plaintiﬀ provides no basis to change the Court’s prior ruling barring Plaintiﬀs’ fraudulent

concealment claim.

           Accordingly, Plaintiﬀs’ claims for injunctive relief and fraudulent concealment should

once again be dismissed.

                                 SUMMARY OF ALLEGATIONS

           Plaintiﬀ Fuentes

           Fuentes alleges that he was hired in October 2015 by a Jiﬀy Lube franchisee in

Montgomeryville, Pennsylvania, as an Entry Level Technician. Doc. 53 ¶¶ 62-63. Just two

months later, in December, 2015, Fuentes decided he wanted to move to South Florida. He

alleges that he was told that he could not transfer to a Jiﬀy Lube in Florida because the

Montgomeryville franchisee did not have a franchise in Florida. Id. ¶ 64.

           Even though Fuentes began looking for work in South Florida almost immediately after

starting with the Montgomeryville Jiﬀy Lube, he received a number of promotions at that shop.


99911334                                           3
            Case 2:18-cv-05174-AB Document 54-1 Filed 05/18/20 Page 4 of 13




Id. ¶ 63. Despite that, Fuentes quit his job at the Montgomeryville Jiﬀy Lube sometime in

January 2016, and moved to Florida four or ﬁve months later, in May 2016. Id. ¶ 65.

           At the time Fuentes moved to South Florida, only a month or two would have remained

on the six-month no-hire provision contained in the franchise agreements between defendant

Jiﬀy Lube and its independent franchisees (that Fuentes admits are not competitors of Jiﬀy

Lube). Id. ¶¶ 66, 28. Nevertheless, Fuentes held various jobs after moving to South Florida that

were not “satisfactory” to him before he obtained a job some (unidentiﬁed) time later at a Fort

Lauderdale Jiﬀy Lube making $2.00 an hour more than he had at the Jiﬀy Lube in

Montgomeryville. Id. ¶¶ 63, 66.

           Fuentes received a raise and performance-based bonuses in Fort Lauderdale and was able

to transfer to a Jiﬀy Lube in Boca Raton that was owned by the same franchisee. Id. ¶ 67. But

Fuentes then apparently decided in December 2017 that he did not want to live close to his

family in Florida anymore.       Id. ¶ 68.   He once again sought a transfer, this time back to

Pennsylvania. Id. ¶ 68. �e transfer was allegedly “denied due to the No-Poach Agreement,”

and in July 2018, Fuentes quit working at the Florida Jiﬀy Lube. Id.

           Plaintiﬀ Young

           Young alleges that she was hired by a Jiﬀy Lube franchisee in Lewiston, Idaho, in May

2014 as a Customer Service Representative and Lube Technician. Id. ¶ 70. A few months later,

she transferred to another location owned by the same franchisee in Lewiston, where she served

as Assistant Manager. Id. ¶ 71. And just a few months after that, she transferred to another

location owned by the same franchisee in Clarkston, Washington, where she served as Manager.

Id. ¶ 72. She left that job less than a year later, in August 2015.




99911334                                          4
            Case 2:18-cv-05174-AB Document 54-1 Filed 05/18/20 Page 5 of 13




           Like Fuentes, Young was able freely to transfer to diﬀerent Jiﬀy Lube shops owned by

the same franchisee. Unlike Fuentes, however, Young does not contend that she was ever denied

a position with any Jiﬀy Lube shop because of the no-poach provision in the Franchise

Agreements between Jiﬀy Lube and its franchisees.           Instead, she contends that the mere

existence of the agreement (although apparently never enforced with respect to Young)

“inhibited her employment mobility, and lessened her professional work opportunities.” Id. ¶ 73.

           From these few allegations, Plaintiﬀs claim that Jiﬀy Lube and its franchisees entered

into an allegedly per se illegal nationwide antitrust conspiracy to suppress wages, inhibit

employment mobility, and lessen professional work opportunities. Id. ¶ 69. And because Jiﬀy

Lube and the franchisees supposedly fraudulently concealed the alleged conspiracy from

Plaintiﬀs and all other employees of all Jiﬀy Lube franchisees, Plaintiﬀs seek to represent an

alleged class of “[a]ll persons in the United States who are current or former employees of a Jiﬀy

Lube shop operated by Jiﬀy Lube or a franchisee from at least 2010 forward.” Id. ¶ 79.

                               ARGUMENT AND AUTHORITIES

           �e FAC contains no new allegations other than those relating to Young’s employment

history with a Jiﬀy Lube franchisee in Idaho and Washington state. In other words, there are no

new allegations that could cause this Court to alter its decision dismissing Plaintiﬀs’ claims for

injunctive relief or fraudulent concealment.

           Rule 12(b)(6) requires dismissal of claims where a plaintiﬀ’s allegations are not

“plausible” and fail to “raise a right to relief above the speculative level.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555-56 (2007); see also Gelman v. State Farm Mut. Auto. Ins. Co., 583

F.3d 187, 190 (3d Cir. 2009). In deciding a motion to dismiss, courts ignore “legal conclusions”

or “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

statements.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Additionally, a court must dismiss a


99911334                                         5
            Case 2:18-cv-05174-AB Document 54-1 Filed 05/18/20 Page 6 of 13




complaint when the plaintiﬀ fails to plead facts necessary to support an essential element of his

or her claim. See Brunson Commc’ns, Inc. v. Arbitron, Inc., 239 F. Supp. 2d 550, 570-71 (E.D.

Pa. 2002) (dismissing antitrust claims where the complaint “provided no factual allegations” that

would support essential element of the claim).

           Generally, in ruling on a motion to dismiss, a court relies on the complaint, attached

exhibits, and matters of public record, including other judicial proceedings.              Sands v.

McCormick, 502 F.3d 263, 268 (3d Cir. 2008); Pension Beneﬁt Guar. Corp. v. White Consol.

Indus., Inc., 998 F.2d 1192, 1195 (3d Cir. 1993). Certain other materials may also be considered.

For example, “a document integral to or explicitly relied upon in the complaint may be

considered without converting the motion to dismiss into one for summary judgment.” In re

Burlington, 114 F.3d at 1426 (citation and internal quotation marks omitted); Pension Ben. Guar.

Corp., 998 F.2d at 1196 (“a court may consider an undisputedly authentic document that a

defendant attaches as an exhibit to a motion to dismiss if the plaintiﬀ’s claims are based on the

document”). A document can be “integral to or explicitly relied upon in the complaint,” even

though the plaintiﬀ may not “explicitly refer to or cite” it. In re Burlington, 114 F.3d at 1426.

           Public records ﬁled with governmental entities may also be considered in deciding

whether to dismiss for failure to state a claim. See, e.g., Schmidt v. Skolas, 770 F.3d 241, 249 (3d

Cir. 2014) (“Other [documents], like the SEC ﬁlings attached by a number of the defendants, are

matters of public record of which the court can take judicial notice.”); Sands, 502 F.3d at 268

(matters in the public record).

1.         As this Court has held, Plaintiﬀs do not have standing under Article III to pursue
           injunctive relief because they are no longer subject to the agreement they challenge
           and Jiﬀy Lube has agreed not to enforce this provision in its franchise agreements.

           Plaintiﬀs have sued for injunctive relief enjoining Jiﬀy Lube from enforcing, adhering to,

and establishing any agreement allegedly restricting competition for employees of Jiﬀy Lube


99911334                                           6
            Case 2:18-cv-05174-AB Document 54-1 Filed 05/18/20 Page 7 of 13




franchisees. Doc. 53 ¶¶ 7, 107, 108. But Plaintiﬀs are no longer employees of any Jiﬀy Lube

franchisee and indeed, left their employment with Jiﬀy Lube franchisees long before the

complaint in this case was originally ﬁled. Id. ¶¶ 68, 72. Plaintiﬀs do not allege that they have

applied to work at a Jiﬀy Lube franchise again or that they plan to do so. Plaintiﬀs, therefore,

have alleged no basis in the FAC that could alter the Court’s prior ruling denying the request for

injunctive relief. Because neither Plaintiﬀ could be aﬀected by the provision they challenge,

they do not have standing to seek injunctive relief.

           Plaintiﬀs’ claim for injunctive relief fails for other reasons too. Namely, Jiﬀy Lube no

longer includes the provision in its franchise agreements and indeed has agreed, as part of a

settlement with the Washington Attorney General, not to enforce the provision against its

franchisees. �us, even were Plaintiﬀs still employed by a Jiﬀy Lube franchisee, neither they nor

any other Jiﬀy Lube franchise employee would be aﬀected by the provision given that it is no

longer enforced and no longer will be.

           A.     Plaintiffs are not subject to the provision because neither currently works for
                  a Jiffy Lube franchisee and neither has alleged that any intent to return to
                  work at a Jiffy Lube franchise.

           Plaintiﬀs do not have standing to seek injunctive relief because they have “not alleged a

suﬃciently imminent threat of future injury.” Fuentes, 2019 WL 7584654 at *1. Plaintiﬀs must

demonstrate standing for each type of relief they seek. Friends of the Earth v. Laidlaw Env’t

Servs., 528 U.S. 167, 185 (2000); Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992).

           To have standing, a plaintiﬀ must have suﬀered an injury in fact—an invasion of a legally

protected interest that is both “concrete and particularized” and “actual or imminent, not

conjectural or hypothetical.” Lujan, 504 U.S. at 560 (internal quotation marks and citations

omitted). “Allegations of [a] possible future injury do not satisfy the requirements of Art[icle]

III.” Whitmore v. Arkansas, 495 U.S. 149, 158 (1990). “To ensure that the alleged injury is not


99911334                                           7
            Case 2:18-cv-05174-AB Document 54-1 Filed 05/18/20 Page 8 of 13




too speculative for Article III purposes,” it must be “certainly impending.” Lujan 504 U.S. at

564 n.2. “When, as in this case, prospective relief is sought, the plaintiﬀ must show that he is

‘likely to suﬀer future injury’ from the defendant’s conduct.” McNair v. Synapse Grp., Inc., 672

F.3d 213, 223 (3d Cir. 2012).

           Here, neither plaintiﬀ works at Jiﬀy Lube franchise, nor have they for years. Doc. 53

¶ 68 (Fuentes left his Jiﬀy Lube franchise employment in July 2018); ¶ 72 (Young left her Jiﬀy

Lube franchise employment in August 2015). Plaintiﬀs have not alleged that they have been

hired by a Jiﬀy Lube franchise again, that they have applied to work at any Jiﬀy Lube franchise

again, or even that they have any plans to do so.

           �is Court’s reasoning in dismissing the claim for injunctive relief in the initial complaint

in this case applies equally to the FAC:

           At best, Fuentes alleges hypothetical future harm insuﬃcient to ground standing
           for injunctive relief. He speciﬁcally concedes in his brieﬁng that he “has not
           worked at a Jiﬀy Lube shop for six months and does not explicitly allege that he
           intends to work there again....” Fuentes Br. in Opposition to Defendant’s Mot. to
           Dismiss, at 18, ECF No. 29 (emphasis added). He argues only that it is
           “plausible” or “possible” that he will return to Jiﬀy Lube at some undeﬁned point
           in the future. �at is precisely the kind of speculative future harm that the
           Supreme Court has rejected as inadequate. See Lujan v. Defenders of Wildlife,
           504 U.S. 555, 564 (1992) (“Such ‘some day’ intentions [to return to the site of an
           alleged future injury]—without any description of concrete plans, or indeed even
           any speciﬁcation of when the some day will be—do not support a ﬁnding of the
           ‘actual or imminent’ injury that our cases require.”).

Fuentes, 2019 WL 7584654, at *2 (footnote omitted). 2


2 See also McNair v. Synapse Group, 672 F.3d 215, 224 (3rd Cir. 2012) (the plaintiﬀs “are not
Synapse customers and are thus not currently subject to Synapse’s allegedly deceptive
techniques for obtaining subscription renewals . . . . Unless they decide to subscribe again, then,
there is no reasonable likelihood that they will be injured by those techniques in the future”);
Landau v. Vidrin Energy PA LLC, 223 F. Supp. 3d 401, 420 (E.D. Pa. 2016) (dismissing for lack
of standing injunctive claims challenging “unlawful practice of charging excessive undisclosed
rates” to customers brought by a former customer); cf. Wal-Mart Stores, Inc. v. Dukes, 564 U.S.
338, 364-65 (2011) (recognizing that the court of appeals properly concluded that “those
plaintiﬀs no longer employed by Wal-Mart lack standing to seek injunctive or declaratory relief


99911334                                            8
            Case 2:18-cv-05174-AB Document 54-1 Filed 05/18/20 Page 9 of 13




           Because they are no longer employed by a Jiﬀy Lube franchisee (and have not plausibly

alleged that they will be), Plaintiﬀs have made no showing that they are or are likely to be

aﬀected by the no-hire provisions in Jiﬀy Lube’s franchise agreements. �is Court correctly held

that Fuentes has no have standing to sue Jiﬀy Lube for injunctive relief, and the same holds true

for Young. �eir request for injunctive relief in the FAC must therefore be dismissed.

           B.     Jiffy Lube has agreed to remove the “no hire” clause from new franchise
                  agreements and not to enforce the clause in any existing franchise
                  agreements.

           Even if Plaintiﬀs were still employed by a Jiﬀy Lube franchisee or were likely to be in

the near future, they would still not have standing to pursue claims for injunctive relief in this

case. �at is because Jiﬀy Lube no longer includes the provision in new franchise agreements

and it has agreed that it will no longer enforce the provision in its existing franchise agreements.

See Doc. 11-4, Jiﬀy Lube International, Inc. Assurance of Discontinuance, In re Franchising No

Poaching Provisions, Case No. 18-2-5777-2 SEA at ¶ 3.1.1 (Wash. Sup. Ct. Dec. 20, 2018)

(“[Jiﬀy Lube] will no longer include no-poach provisions in any of its future franchise

agreements”); id. ¶ 3.1.2 (“[Jiﬀy Lube] will no longer enforce no-poaching agreements in any of

its existing franchise agreements”). 3 With no likelihood that the agreement will be enforced or

entered into again, there is no need for prospective relief.




against its employment practices” and that former employees “have no . . . need for prospective
relief”).
3 See also FAC, Doc. 53 ¶ 6 (Plaintiﬀs acknowledge that “at least 30 national chains have already
entered consent decrees with the Washington Attorney General, pledging to remove no-poach
provisions from their franchise agreements”); id. ¶ 61 (“Washington Attorney General Bob
Ferguson announced that in order to avoid lawsuits, certain franchisors had reached agreements
to discontinue enforcement of no-poach provision and to take steps to remove non-poach
language from franchise agreements going forward”).


99911334                                          9
           Case 2:18-cv-05174-AB Document 54-1 Filed 05/18/20 Page 10 of 13




2.         Plaintiﬀs’ fraudulent concealment allegations do not allege conduct suﬃcient to
           establish fraudulent concealment as a matter of law and fail to meet the
           particularity requirements of Rule 9(b).

           �is Court previously dismissed all claims—brought either individually of on behalf of a

proposed class—that are barred by the four-year statute of limitations applicable to antitrust

claims. Fuentes, 2019 WL 7584654, at *2; see also 15 U.S. C. § 15b (“Any action to enforce

any cause of action under section 15, 15a, or 15c of this title shall be forever barred unless

commenced within four years after the cause of action accrued.”). But once again, Plaintiﬀs try

to avoid the limitations bar through the equitable tolling doctrine of fraudulent concealment.

Doc. 53 ¶ 87.        �ey thus continue to seek to represent a class of employees and former

employees from “at least 2010” forward. See Doc. 53 ¶ 79.

           Plaintiﬀs’ allegations are still not suﬃcient to establish fraudulent concealment, which the

�ird Circuit has described as “an extraordinary remedy which should be extended only

sparingly.” Cunningham v. M&T Bank Corp., 814 F.3d 156, 161 (3d Cir. 2016). A plaintiﬀ

invoking fraudulent concealment must allege “(1) that the defendant actively misled the plaintiﬀ;

(2) which prevented the plaintiﬀ from recognizing the validity of her claim within the limitations

period; and (3) . . . the plaintiﬀ’s ignorance is not attributable to her lack of reasonable due

diligence in attempting to uncover the relevant facts.” Id. In addition, allegations of fraudulent

concealment must meet Rule 9(b)’s heightened pleading standard and be pleaded with

particularity. Byrnes v. DeBolt Transfer, Inc., 741 F.2d 620, 626 (3d Cir. 1984) (“[F]raud, and

thus fraudulent concealment, must be pleaded with particularity.”) (citing Fed. R. Civ. P. 9(b));

see also Fed. R. Civ. P. 9(b) (“In alleging fraud or mistake, a party must state with particularity

the circumstances constituting fraud or mistake”).




99911334                                           10
           Case 2:18-cv-05174-AB Document 54-1 Filed 05/18/20 Page 11 of 13




           Plaintiﬀs have not met that standard in the FAC. Indeed, the statements Plaintiﬀs allege

in the FAC to support their concealment argument are unchanged from those in the original

complaint (compare Doc. 1 ¶ 25 to Doc. 53 ¶ 26), which this Court found plainly insuﬃcient:

           Fuentes fails to satisfy the ﬁrst element—that Jiﬀy Lube actively misled
           Fuentes—and therefore cannot take advantage of the fraudulent-concealment
           tolling doctrine. Fuentes argues that certain “false public representations” on Jiﬀy
           Lube’s online “Careers” page “concealed the existence of the no-poach
           agreement.” Fuentes Br. in Opposition to Defendant’s Mot. to Dismiss, at 19,
           ECF No. 29. Speciﬁcally, his Complaint points to the following three statements:

                  • Jiﬀy Lube’s website tells prospective employees that work at Jiﬀy Lube
                  is “[m]ore than just a job, but a step toward a career that lets you instantly
                  see the results of your hard work.”

                  • “Jiﬀy Lube provides employees with a safe and enriching environment.”

                  • “[Jiﬀy Lube employees will] be working with one of the most reputable
                  companies in the business, one with a stake in your success because it
                  enhances our customers’ trust in Jiﬀy Lube.”

           Compl. at ¶ 25, ECF No. 1. None of these statements say anything about the
           existence of a no-poach provision. At best, they imply that Jiﬀy Lube (1) cares
           about its employees; (2) provides a good workplace; and (3) lets employees
           advance and “see the results” of their hard work. None of those broad statements
           are speciﬁc enough to satisfy Rule 9(b)’s particularity requirement, because none
           of them directly imply anything about the presence of a no-poach provision.

Fuentes, 2019 WL 7584654, at *2-3.

           �e Court thus concluded that “because Fuentes fails to point to any statements that

directly conceal the existence of the no-poach provision he challenges, he cannot take advantage

of the fraudulent concealment doctrine to toll the statute of limitations in this case.” Id. at *3.

           Moreover, Jiﬀy Lube’s franchise agreement is publicly available and has been for

years—making any claim that the agreement was concealed from Plaintiﬀs or anyone else

implausible. Plaintiﬀs’ claim that Jiﬀy Lube fraudulently concealed the existence of the no-hire

agreement fails for another, independent reason: it is simply not true. Jiﬀy Lube’s franchise

agreement—the very agreement on which he bases his claim—is publicly available and has been


99911334                                           11
           Case 2:18-cv-05174-AB Document 54-1 Filed 05/18/20 Page 12 of 13




since at least 2011. �ere cannot be “concealment” when the agreement the plaintiﬀ challenges

is publicly available. And certainly no allegation of concealment would be plausible given the

incontestable fact that the agreement on which Plaintiﬀs’ claim is based is publicly available and

has been for years. Doc. 11-5 (noting that form franchise agreement posted to internet in 2011).

           Given that Plaintiﬀs have made no change to their allegations of fraudulent concealment,

that claim fails and must be dismissed. Plaintiﬀs cannot take advantage of the fraudulent

concealment doctrine.

                                            CONCLUSION

           Plaintiﬀs seek prospective relief to enjoin a practice that by its very terms does not aﬀect

them and that will not, given Jiﬀy Lube’s agreement to discard the provision from future

franchise agreements and not enforce it any longer in existing franchise agreements. And they

plead that the agreement they challenge was fraudulently concealed even though they cannot

allege any acts of “concealment” taken by Jiﬀy Lube and the agreement they challenge has been

publicly available to download on the internet for years before they began their employment at

Jiﬀy Lube franchises.

           For all these reasons, Plaintiﬀs’ claims for injunctive relief and fraudulent concealment in

the First Amended Complaint should be dismissed.




99911334                                           12
           Case 2:18-cv-05174-AB Document 54-1 Filed 05/18/20 Page 13 of 13




Dated: May 18, 2020.                           Respectfully submitted,


                                               /s/ Anne M. Rodgers
                                               Layne E. Kruse (admitted pro hac vice)
                                               Anne M. Rodgers (admitted pro hac vice)
                                               Eliot F. Turner (admitted pro hac vice)
                                               NORTON ROSE FULBRIGHT US LLP
                                               1301 McKinney St., Suite 5100
                                               Houston, Texas 77010
                                               Tel: (713) 651-8304

                                               Andrea L. D’Ambra (PA 93385)
                                               Norton Rose Fulbright US LLP
                                               1301 Avenue of the Americas
                                               New York, NY 10019-6022
                                               Telephone: (212) 318-3000
                                               Telecopier: (212) 408-5100
                                               andrea.dambra@nortonrosefulbright.com

                                               Attorneys for Defendant Jiﬀy Lube International, Inc.



                                   CERTIFICATE OF SERVICE

           I certify that on May 18, 2020, I ﬁled this document on Court’s docket using the Court’s

CM/ECF system. Based on the Court’s records, all counsel of record were served with a copy of

the foregoing document by electronic means.



                                                   /s/ Anne M. Rodgers
                                                   Anne M. Rodgers




99911334                                          13
